 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   TRUE ORGANIC PRODUCTS, INC.,                           CASE NO. 1:18-CV-1278 AWI EG
11                           Plaintiff
                                                            ORDER ON PLAINTIFF’S MOTION
12                   v.                                     FOR PRELIMINARY INJUNCTION
13   CALIFORNIA ORGANIC
     FERTILIZERS, INC.,                                     (Doc. No. 11)
14
                             Defendant
15

16

17          This is a false advertising case brought by Plaintiff True Organic Products, Inc. (“True”)
18 against Defendant California Organic Fertilizers, Inc. (“COFI”). True alleges claims under 15

19 U.S.C. § 1125 (the Lanham Act) and California Business & Professions Code §§ 17200 and

20 17500. Currently pending before the Court is True’s motion for a preliminary injunction.

21 Because the Court concludes that True has not adequately established that it will suffer an

22 irreparable injury if a preliminary injunction does not issue, True’s motion will be denied.

23

24                            PRELIMINARY INJUNCTION FRAMEWORK
25          To obtain a preliminary injunction, a plaintiff must establish: “(1) that he is likely to
26 succeed on the merits, (2) that he is likely to suffer irreparable harm in the absence of preliminary
27 relief, (3) that the balance of the equities tips in his favor, and (4) that an injunction is in the public

28 interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); A Woman’s Friend
 1 Pregnancy Res. Clinic v. Becerra, 901 F.3d 1166, 1167 (9th Cir. 2018); Short v. Brown, 893 F.3d

 2 671, 675 (9th Cir. 2018). A plaintiff must make a showing on all four elements/prongs to obtain a

 3 preliminary injunction. A Woman’s Friend, 901 F.3d at 1167; Feldman v. Reagan, 843 F.3d 366,

 4 375 (9th Cir. 2016). In the Ninth Circuit, there is “a sliding scale, such that where there are only

 5 ‘serious questions going to the merits’—that is, less than a ‘likelihood of success’ on the merits—

 6 a preliminary injunction may still issue so long as ‘the balance of hardships tips sharply in the

 7 plaintiff's favor’ and the other two factors are satisfied.” Short¸893 F.3d at 375; Feldman, 83 F.3d

 8 at 375; see also A Woman’s Friend, 901 F.3d at 1167. “Due to the urgency of obtaining a

 9 preliminary injunction at a point when there has been limited factual development, the rules of

10 evidence do not apply strictly to preliminary injunction proceedings.” Herb Reed Enters., LLC v.

11 Florida Entmt. Mgmt., Inc., 736 F.3d 1239, 1250 n.5 (9th Cir. 2013); see also Johnson v.

12 Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009). A preliminary injunction is “an extraordinary

13 remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

14 Winter, 555 U.S. at 22; Feldman, 843 F.3d at 375.

15

16                                  GENERAL BACKGROUND
17          From the Complaint and the submissions of the parties, True is in the business of
18 manufacturing and selling organic fertilizers. Most of True’s sales are in California, Washington,

19 Oregon, and Arizona. Since its inception in 2003, True has grown to be one of the largest and

20 most sought-after manufacturers of organic fertilizers on the West Coast.

21          COFI is a small business that also manufactures and sells organic fertilizer. COFI is a
22 direct competitor of True regarding various fertilizers. As relevant to this lawsuit, COFI and True

23 directly compete for sales of organic liquid fertilizer containing at least 4% nitrogen.

24          COFI sells a liquid fertilizer that is known as Phytamin Clear. Phytamin Clear’s label
25 states that it contains 4% nitrogen, which is composed of 3% nitrate nitrogen and 1% ammoniacal

26 nitrogen. Phytamin Clear’s label also reads: “Derived from mined seabird guano.” The Material
27 Safety Data Sheet for Phytamin Clear identifies the “chemical name” of the product as “Fossilized

28 Seabird Guano Extract Solution,” and lists the “Composition/Ingredients” as “Fossilized Seabird

                                                      2
 1 Guano.” Phytamin Clear, as the name suggests, is a clear liquid. Phytamin Clear is appealing to

 2 growers because of its high nitrate nitrogen levels and because the clear liquid can be easily

 3 applied through irrigation systems.

 4            True sells three products that most directly compete with Phytamin Clear: True 412, True
 5 413, and True 512. True 512 contains 5% nitrogen, while True 412 and True 413 contain 4%

 6 nitrogen, but they do not contain nitrate nitrogen.1 These products also do not contain sodium

 7 nitrate. These fertilizers are made from liquified fish, beet extract, de-sugared molasses, and corn

 8 steep liquor.

 9            The market for liquid organic fertilizers containing at least 4% nitrogen is limited. On the
10 West Coast, a total of six companies make competing products (including True and COFI). True

11 “controls over 50% of the market” for organic liquid fertilizers containing at least 4% nitrogen.

12            True became aware of Phytamin Clear in 2012 and was skeptical that Phytamin Clear was
13 made exclusively from seabird guano, as indicated on the label. Based on True’s experience with

14 seabird guano products, the nitrate nitrogen content of Phytamin Clear did not appear to be

15 consistent with seabird guano based products.

16            In 2013, True informally raised concerns about Phytamin Clear to the California
17 Department of Food and Agriculture. However, no changes have been made to the Phytamin

18 Clear label. True concluded that the only way to confirm whether Phytamin Clear is actually

19 derived from mined seabird guano was to invest and test samples of Phytamin Clear.

20            Import data shows that since at least 2010, COFI has been importing seabird guano
21 products from multiple companies in Chile. Import data also shows that COFI has been importing

22 “nitrogenated” red guano products from Chile since 2011. In 2018, COFI imported a “significant”

23 amount of a product referred to as “Nitrogenated Red Guano Fossilized Sea Bird Organic

24 Fertilizer.” A company from whom COFI purchases these products (Guano Rojo Gruesa)

25 advertises three products: Red Guano (0.5 to 1.5% nitrogen), Guano Rojo Premium (4 to 8%

26
     1
27     Nitrate nitrogen is a form of nitrogen that is taken up quickly by plants. See Menes Dec. ¶ 5. Most organic
     fertilizers contain organic nitrogen, which must first be broken down by the soil’s microbiological processes before it
28   becomes available to nourish plants. See id. Because organic nitrogen must be broken down before becoming
     available to plants, a plant’s response to organic nitrogen is not as quick as its response to nitrate nitrogen. See id.

                                                                 3
 1 nitrogen), and Guano Rojo Nitrogenado (4 to 8% nitrogen).2 True contends that the product that is

 2 used to nitrogenate the red seabird guano and Phytamin Clear is sodium nitrate, a substance

 3 approved for use in organic farming in the United States, but not in Canada.

 4              From October 2017 to April 2018, True obtained five samples of what it alleges is
 5 Phytamin Clear that came from at least four different batches. The five samples were contained in

 6 five totes and obtained from two farms in California.3 During this same time frame, True obtained

 7 other products and materials to comparison test with Phytamin Clear, including Sigma Aldrich

 8 Saltpeter (the accepted reference sample for Chilean sodium nitrate), Man Agricola Norterra Red

 9 Guana (a fossilized seabird guano), Peruvian seabird guano, and several products sold by SQM

10 North America Corp. that were derived from Chilean sodium nitrate and potassium sulfate.

11 Dellavalle Laboratory took samples of each of the products and materials and sent them to various

12 laboratories for sampling and analysis to determine the various chemicals in the products.

13              The results of the sampling were reviewed by Dr. William Horwath, a Professor of Soil
14 Biogeochemistry from the University of California at Davis. In short, Dr. Horwath concluded that

15 Phytamin Clear is not solely derived from mined seabird guano or a fossilized seabird guano

16 extract. Dr. Horwath concluded that the amounts of perchlorate, nitrate nitrogen, phosphorous,

17 sodium, potassium, phosphoric acid, and potash in Phytamin Clear, as well as Phytamin Clear’s

18 low viscosity, were inconsistent with a product derived solely from mined or fossilized seabird

19 guano, but were consistent with a product made from Chilean sodium nitrate.

20              Based on Dr. Horwath’s conclusions, True contends that COFI’s labels are literally false,
21 and that Phytamin Clear is not made solely from fossilized seabird guano.

22
     2
         In its opposition, COFI contends that “nitrogenado” does not mean “nitrogenated,” i.e. does not mean that nitrogen
23 has been added to or combined with something. Rather, COFI contends that “nitrogenado” means “nitrogenous,” i.e.
     means that something contains nitrogen. See Doc. No. 17 at 3 n.1 (citing only versions of the Oxford Spanish
24 dictionary and the Merriam Webster English dictionary).
     3
25     COFI has made substantial arguments regarding the authenticity and/or purity of the samples of Phytamin Clear
     obtained by True. COFI’s president indicates that COFI rarely sells Phytamin Clear in totes, that the samples obtained
26   by True correspond to lots that were not sold in totes, that the lot numbers on the totes do not indicate a direct sale to
     the two farms involved, that the labeling on the totes obtained does not match the labeling for totes that COFI uses,
27   and one of the distributors involved with the totes has not purchased Phytamin Clear from COFI since 2015. See T.
     Stemwedel Dec. ¶¶ 7-20. Based on the Court’s resolution of the motion for preliminary injunction, it is unnecessary
28   to make any rulings regarding the samples Phytamin Clear obtained by True. It is enough to note COFI’s arguments
     regarding the “reliability” of True’s samples of Phytamin Clear.

                                                                 4
 1                                       PLAINTIFF’S MOTION
 2          Plaintiff’s Arguments
 3          True argues inter alia that it will suffer two forms of irreparable harm if a preliminary
 4 injunction does not issue. First, True and COFI are direct competitors for liquid organic fertilizers

 5 containing 4% nitrogen. Sales of Phytamin Clear represent lost sales of True’s clear liquid

 6 organic fertilizers (either True 412, 413, or 513). Diversion of sales to COFI represents a serious

 7 injury to True, and to growers seeking organic liquid fertilizers by misleading them into believing

 8 that Phytamin Clear contains 4% nitrate nitrogen mined from seabird guano, when in fact

 9 Phytamin Clear is made from sodium nitrate. Organic growers who purchase Phytamin Clear are

10 paying a premium for sodium nitrate that can be purchased much less expensively.

11          Second, Phytamin Clear’s label lessens the goodwill of True by implying that the nutrient
12 content of Phytamin Clear can be achieved through the use of seabird guano. Similar liquid

13 products offered by True are not made of seabird guano because it is not possible to do so. Thus,

14 in comparison between True’s products and Phytamin Clear, True suffers and its goodwill in the

15 relevant marketplace is lessened. Further, the general goodwill associated with organic fertilizer

16 products is lessened by misleading advertising that cause farmers to distrust organic fertilizers.

17          Defendant’s Opposition
18          COFI argues inter alia that there is no evidence that an irreparable injury will result in the
19 absence of an injunction. The only harm at issue is monetary in nature, which is insufficient. Lost

20 sales are damages that can be compensated through monetary relief. Further, while True argues

21 that the alleged misrepresentations on the Phytamin Clear label harms True’s goodwill, True only

22 discusses its inability to create a similar product from seabird guano. True does not actually

23 explain how Phytamin Clear’s label could harm True’s goodwill or cause confusion about which

24 company actually made Phytamin Clear. However, even if there was some loss of goodwill

25 present, True does not explain why that loss could not be valued in this case.

26          Relevant Declaration Excerpts
27          In relevant part, True’s president and founder, Jake Evans, declares:
28          By selling Phytamin Clear with a label that makes false claims about the

                                                       5
            composition of the product, COFI is misleading its customers, many of whom are
 1          also TRUE’s customers, about the most important aspects of Phytamin Clear.
            COFI is causing harm to True by taking away sales to customers who are looking
 2          for an organic liquid fertilizer with at least 4% nitrogen made from established
            organic inputs, as opposed to a sodium nitrate based product.
 3
            . . . While federal law allows the use of sodium nitrate as an organic fertilizer in the
 4          United States . . ., Canada, a major importer of California organic products, has
            banned the use of sodium nitrate on organic products sold in that country. Many of
 5          the larger organic growers in California export products to Canada and cannot
            legally use sodium nitrate fertilizer.
 6                  ....
 7          Other than True’s products and Phytamin Clear, there are relatively few organic
            liquid fertilizer products on the market containing at least 4% nitrogen. The only
 8          other companies that sell organic liquid fertilizer containing at least 4% nitrogen on
            the West Coast are BWF Banducci, Inc., Dune Co., and Mar y Tierra. A company
 9          called Converted Organics sells a liquid fertilizer with 4% nitrogen, but its label
            states that it contains sodium nitrate.
10
            For the reasons set forth above, many organic growers choose not to use sodium
11          nitrate based liquid fertilizers on their organic crops even though sodium nitrate
            contains the desirable nitrate nitrogen that provides quick plant response. True’s
12          liquid fertilizer products containing at least 4% nitrogen do not contain nitrate
            nitrogen because it is not contained in standard in organic inputs. COFI unfairly
13          competes with True by selling Phytamin Clear to growers under a false label that
            misleads consumers (organic growers) into believing that Phytamin Clear contains
14          4% nitrogen, mostly nitrate nitrogen, from mined seabird guano, when in fact it
            appears that Phytamin Clear is made from sodium nitrate. In addition, organic
15          growers who purchase Phytamin Clear are disadvantaged because they are paying a
            premium price for sodium nitrate that can be purchased much less expensively
16          from other companies.
17          Despite the false and misleading label on Phytamin Clear, True has been successful
            in the market for organic fertilizer containing at least 4% nitrogen. True’s share of
18          that market exceeds 50% of total sales. Nevertheless, COFI sells a considerable
            amount of Phytamin Clear in that market and is damaging True by unfairly taking
19          away sales from True. Because True controls over 50% of the market for organic
            liquid fertilizers containing 4% nitrogen, sales of Phytamin Clear inevitably result
20          in lost sales for True’s organic liquid fertilizer products containing at least 4%
            nitrogen.
21
     Evans Dec. ¶¶ 5-10.
22
            Discussion
23
            “Irreparable harm” is “traditionally defined as harm for which there is no adequate legal
24
     remedy, such as an award of damages.” Arizona Dream Act Coalition v. Brewer, 855 F.3d 957,
25
     978 (9th Cir. 2017). “Mere financial injury . . . will not constitute irreparable harm if adequate
26
     compensatory relief will be available in the course of litigation.” Goldie’s Bookstore, Inc. v.
27
     Superior Ct., 739 F.2d 466, 471 (9th Cir. 1984); see also California v. Azar, 911 F.3d 558, 581
28

                                                       6
 1 (9th Cir. 2018) (“Economic harm is not normally considered irreparable.”); American Passage

 2 Media Corp. v. Cass Commc'ns, Inc., 750 F.2d 1470, 1473-74 (9th Cir. 1985) (“Monetary

 3 damages are not usually sufficient to establish irreparable harm.”). “[S]peculative injury does not

 4 constitute irreparable injury sufficient to warrant granting a preliminary injunction. . . . a plaintiff

 5 must demonstrate immediate threatened injury as a prerequisite to preliminary injunctive relief.”

 6 Boardman v. Pacific Seafood Grp., 822 F.3d 1011, 1022 (9th Cir. 2016) (quoting Caribbean

 7 Marine Servs. Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988)). Evidence and arguments

 8 that are “cursory,” “conclusory,” or amount to mere platitudes, are insufficient to demonstrate

 9 irreparable harm. Herb Reed Enters., LLC v. Florida Entm’t Mgmt., Inc., 736 F.3d 139, 1250 (9th

10 Cir. 2013). “There must be a sufficient causal connection between the alleged irreparable harm

11 and the activity to be enjoined . . . .” National Wildlife Fed’n v. National Marine Fisheries Serv.,

12 886 F.3d 803, 819 (9th Cir. 2018). A plaintiff must show that the irreparable harm “is likely in the

13 absence of an injunction.” Winter, 555 U.S. at 22; National Wildlife, 886 F.3d at 819.

14          Here, True essentially contends that it will face irreparable harm in two ways: loss of
15 goodwill and lost sales/potential customers. The Court will examine these harms separately.

16          1.      Goodwill
17          Courts have recognized that, because of the difficulty of valuing goodwill, a loss of or
18 damage to goodwill can constitute an irreparable harm for purposes of a preliminary injunction.

19 See Husky Ventures, Inc. v. B55 Invs., Ltd., 911 F.3d 1000, 1012 (10th Cir. 2018); Adidas Am.,

20 Inc. v. Skechers USA, Inc., 890 F.3d 747, 756 (9th Cir. 2018); Herb Reed, 736 F.3d at 1250.

21 However, a plaintiff must present “concrete evidence” of harm to goodwill in order to show a

22 likelihood of irreparable harm. Adidas, 890 F.3d at 756.

23          Here, there is no evidence that True’s goodwill is likely to be harmed in the absence of a
24 preliminary injunction against the Phytamin Clear label. COFI and True are separate and

25 unrelated companies. The labels attached to True’s Complaint show that COFI is identified as the

26 manufacturer of Phytamin Clear. See Complaint at pp. 6-7. The Phytamin Clear label does not
27 reference True or any of True’s products in any way whatsoever. Further, True has cited no

28 authority that supports its argument that the allegedly false representations by COFI in a label

                                                       7
 1 relating only to COFI’s product could reasonably damage the goodwill of True or all businesses in

 2 the market for liquid organic fertilizer containing at least 4% nitrogen. Such a position is

 3 counterintuitive and contrary to the concept of “goodwill.” “Goodwill” generally relates to the

 4 positive reputation, public confidence in, and customer loyalty to, an individual business entity.

 5 E.g. E.T. Prods., LLC v. D.E. Miller Holdings, Inc., 872 F.3d 464, 467 (7th Cir. 2017) (“One of

 6 the assets typically transferred in a business sale is goodwill, an intangible asset that includes the

 7 value of the company’s reputation and customer relationships.”); White Tower System, Inc. v.

 8 White Castel System, Inc., 90 F.2d 60, 69 (6th Cir. 1937) (“Good will may be defined as the

 9 favorable consideration shown by the purchasing public to goods known to emanate from a

10 particular source.”); Squires v. United States, 289 F.Supp. 597, 600 (C.D. Cal. 1968) (“Any

11 definition of goodwill includes the concept of the advantage that the proprietor of an existing

12 business enjoys resulting from the probabilities that old customers will continue their patronage.”);

13 Black’s Law Dictionary 810 (10th ed. 2014) (defining “goodwill” in part as: “A business’s

14 reputation, patronage, and other intangible assets that are considered when appraising the business,

15 especially for purchase . . . .”); Black’s Law Dictionary 694 (6t h ed. 1990) (defining “goodwill”

16 in part as: “[E]very positive advantage that has been acquired by a proprietor in carrying on his

17 business, whether connected with the premises in which the business is conducted, or with the

18 name under which it is managed, or with any other matter carrying with it the benefit of the

19 business.”). Phytamin Clear is COFI’s product, it has nothing to do with True. As such, any

20 negative ramifications to goodwill due to a false label would fall on COFI alone. Consistent with

21 the individualized nature of goodwill, True has presented no evidence that the Phytamin Clear

22 label has in fact adversely affected True’s goodwill. There is only speculation and unsupported

23 argument that True’s goodwill (and the goodwill of other manufacturers of organic fertilizers) is

24 harmed by the derivation information on Phytamin Clear’s label. See Boardman, 822 F.3d at

25 1022; Herb Reed Enters., 736 F.3d at 1250. No “concrete” evidence of damaged goodwill to True

26 has been submitted.4 See Adidas, 890 F.3d at 756.
27   4
      To the contrary, True is one of the largest manufacturers of organic fertilizers, True’s products are highly sought-
28   after, and True controls over 50% of the market for liquid fertilizers containing at least 4% nitrogen. See Evans Dec.
     ¶¶ 2, 10. Phytamin Clear has been on the market since 2010. See Complaint ¶ 20. Given the success of True despite

                                                               8
 1            In sum, True has failed to meet its burden of showing that it is likely that its goodwill will
 2 suffer if a preliminary injunction does not issue. See Adidas, 890 F.3d at 756; Boardman, 822

 3 F.3d at 1022; Herb Reed Enters., 736 F.3d at 1250.

 4            2.      Lost Sales/Prospective Customers
 5            The Ninth Circuit has held that “[e]vidence of threatened loss of prospective customers or
 6 goodwill certainly supports a finding of the possibility of irreparable harm.” Stuhlbarg Int’l Sales

 7 Co. v. John D. Brush & Co., 240 F.3d 832, 841 (9th Cir. 2001). Relying on Stuhlbarg and the

 8 declaration of its President Jake Evans, True argues that it will lose sales and potential customers

 9 to COFI because organic growers will be misled by Phytamin Clear’s label. The Court cannot

10 agree.

11            First, there is no evidence that demonstrates True has actually lost any customers or sales
12 to COFI based on the allegedly false representations on the Phytamin Clear label. True has

13 submitted no figures or examples that show the loss of any sales or the loss of any customers,

14 prospective or otherwise, for any reason let alone reasons relating to Phytamin Clear’s label.

15 Instead, the Evans declaration states in general that True will lose sales because COFI is a direct

16 competitor of True in the market for a specific type of organic fertilizer. Such an argument is

17 tantamount to presuming harm since the mere allegation of “direct competition” takes the place of

18 actual evidence, and a presumption of harm is improper. See Adidas, 890 F.3d at 762; Herb Reed,

19 890 F.3d at 762. True’s argument also overlooks the fact that there are four other companies that

20 make liquid organic fertilizers that appear to directly compete with both True and COFI. There is

21 no reason to assume that an organic grower would stop buying COFI’s products and automatically

22 turn to True’s products if Phytamin Clear’s label was changed or enjoined. True has failed to offer

23 any non-cursory evidence and arguments that it is likely to suffer the irreparable harms alleged.

24 See Herb Reed, 890 F.3d at 762.

25            Second, “lost profits due to lost sales generally constitutes the type of harm that is fully
26 compensable through money damages and therefore does not support injunctive relief.” Amylin
27

28 Phytamin Clear’s presence in the market for nine years, it appears that True’s goodwill is in no danger from Phytamin
     Clear’s label.

                                                              9
 1 Pharm., Inc. v. Eli Lilly & Co., 456 F. App'x 676, 678 (9th Cir. 2011); see also Metalcraft of

 2 Mayville, Inc. v. Toro Co., 848 F.3d 1358, 1368 (Fed. Cir. 2017) (“Evidence of potential lost sales

 3 alone does not demonstrate irreparable harm.”); American Passage, 750 F.2d at 1473 (noting lost

 4 revenues, which did not jeopardize the plaintiff’s very existence, were money damages and not

 5 irreparable harm); CZ Servs. v. Express Scripts Holding Co., 2018 U.S. Dist. LEXIS 176992, *9

 6 (N.D. Cal. Oct. 15, 2018) (in context of temporary restraining order, holding that statements about

 7 customer loss was effectively a claim for lost revenue and profit, which is redressable through

 8 monetary damages); Nutrition Distribution, LLC v. Enhanced Athlete, Inc., 2017 U.S. Dist.

 9 LEXIS 188380, *6 (E.D. Cal. Nov. 13, 2017) (holding that lost sales constituted money damages

10 and not an irreparable injury); Ojmar US, LLC v. Sec. People, Inc., 2017 U.S. Dist. LEXIS

11 105444, at *4-*5 (N.D. Cal. July 7, 2017) (holding that evidence of lost profits were insufficient to

12 show irreparable harm). True fails to explain why any lost sales it may suffer due to Phytamin

13 Clear’s label cannot be redressed through an award of money damages or otherwise explain why

14 any lost sales would be irreparable. Therefore, there is no basis for the Court to conclude that an

15 unquantified amount of lost sales/lost profits constitutes irreparable harm.

16          The Court finds that the three cases cited by True are distinguishable. First, Stuhlbarg Int'l
17 Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832 (9th Cir. 2001) was a trademark dispute

18 over use of the term “fire-safe” in connection with fire-resistant safes/storage boxes. Brush had

19 played a role in the detention of a shipment of 6,400 safes that were part of an initial order from a

20 new customer to Stuhlbarg (but an old customer to Brush), K-mart. See id. at 835. In upholding a

21 preliminary injunction against Brush, the Ninth Circuit noted that Stuhlbarg “stood to lose its

22 newfound customers and accompanying good will and revenue,” and that the threatened loss of

23 prospective customers or goodwill supported a finding of irreparable harm. Id. at 841. In this

24 case, however, there is no indication that True’s goodwill is harmed or endangered in any way by

25 the Phytamin Clear label. Further, there is no evidence that Phytamin Clear’s label will be

26 jeopardizing new large clients and harming True’s reputation with those new clients. COFI and
27 the Phytamin Clear label do not hinder True’s ability to market, manufacture, distribute, and

28 supply its products to new, existing, or potential customers.

                                                      10
 1          Second, Life Alert Emergency Response, Inc. v. LifeWatch, Inc., 601 F. App'x 469 (9th Cir.
 2 2015) involved a dispute between two competing businesses that sold medical alert devices and

 3 monitoring services. Lifewatch made robocalls using phrases that had been trademarked by Life

 4 Alert. See id. at 437-74. Life Alert submitted evidence of “numerous and persistent complaints

 5 from would-be customers who received robocalls for what they believed were Life Alert products.

 6 Life Alert also submitted emails and social media posts from consumers.” Id. at 474. Citing

 7 Stuhlbarg, the Ninth Circuit confirmed that Life Alert’s evidence substantiated a threat to Life

 8 Alert’s reputation and goodwill. See id. In this case, however, True has submitted no evidence

 9 that consumers are confusing Phytamin Clear for a True product, or that COFI has otherwise

10 engaged in conduct with respect to Phytamin Clear that causes consumers to be angry with True.

11 The evidence submitted indicates that Phytamin Clear is clearly associated with COFI, not True.

12          Finally, Seed Servs., Inc. v. Winsor Grain, Inc., 868 F. Supp. 2d 998 (E.D. Cal. 2012) was
13 a trademark infringement case. By contract, the defendant agreed not to sell seeds under the

14 plaintiff’s trademarked name “California Gold” in the Middle East. See id. at 1001. However, the

15 defendant attempted to sell seeds grown in Australia under the “California Gold” trademark to one

16 of the plaintiff’s clients in Saudi Arabia. See id. This Court found irreparable harm to support a

17 preliminary injunction. See id. at 1005. This Court recognized Stuhlbarg and then cited cases that

18 found irreparable harm in the context of trademarks due to a loss of control of a mark, which

19 results in a loss of business reputation. See id. at 1005. That is, this Court recognized irreparable

20 harm because the likely loss of the trademark “California Gold” would adversely affect Seed

21 Services’s goodwill/business reputation. See id. In this case, however, COFI is not selling any

22 product that bears any of True’s trademarks or product names. There is no evidence that COFI is

23 doing anything with Phytamin Clear or the Phytamin Clear label that could cause True to lose

24 control of any mark or product owned by True.

25          In sum, because True has not made a clear showing that it is likely to suffer irreparable
26 harm in the absence of a preliminary injunction, True’s motion will be denied. See Winter, 555
27 U.S. at 20-22; Adidas, 890 F.3d at 756; Boardman, 822 F.3d at 1022; Herb Reed, 736 F.3d at

28 1250; Amylin Pharm., 456 F. App'x at 678; American Passage, 750 F.2d at 1473.

                                                     11
 1                                              ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     Plaintiff’s motion for a preliminary injunction (Doc. No. 11) is DENIED; and
 4 2.     This matter is referred to the Magistrate Judge for the purpose of entering a scheduling
 5        order.
 6
     IT IS SO ORDERED.
 7

 8 Dated: March 4, 2019
                                              SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   12
